                   Case 20-10036-CSS              Doc 171        Filed 05/08/20        Page 1 of 2




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

    In re:                                                          Chapter 7

    TOUGH MUDDER INC., et al.,1                                     Case No. 20-10036 (CSS)
                                                                    Jointly Administered
                      Debtors.
                                                                    Re: Docket No. 154


       ORDER AUTHORIZING RETENTION OF VERDOLINO & LOWEY, P.C. AS
      ACCOUNTANTS AND FINANCIAL ADVISORS TO THE CHAPTER 7 TRUSTEE

             Upon the application (the “Application”)2 of Derek C. Abbott, as chapter 7 trustee (the

“Trustee”) of the estates of the above-captioned debtors (the “Debtors”), for entry of an order

pursuant to sections 327(a) and 328(a) of title 11 of the United States Code (the “Bankruptcy

Code”), Bankruptcy Rules 2014(a) and 2016 (the “Bankruptcy Rules”), and Local Rule 2014-1,

authorizing the Trustee to employ Verdolino & Lowey, P.C. (“Verdolino”) as his accountants and

financial advisor, effective as of March 25, 2020; and upon the Declaration of Craig R. Jalbert

annexed thereto (the “Jalbert Declaration”); the Court finding that: (a) the Court has jurisdiction

over this matter pursuant to 28 U.S.C. § 1334 and reference from the District Court pursuant to 28

U.S.C. § 157; (b) notice of the Application and the hearing was sufficient under the circumstances;

(c) based on the Jalbert Declaration, Verdolino neither has nor represents any interest materially

adverse to the interests of the Debtors’ estates, any other parties in interest, or in connection with

the Debtors’ cases; (d) the Court having determined that Verdolino is a “disinterested person”

pursuant to § 101(14) of the Bankruptcy Code; and (e) the Court having determined that the legal




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Tough Mudder Inc. (2576) and Tough Mudder Event Production Inc. (6845).
2
    Capitalized terms used herein but not otherwise defined shall have the meanings ascribed to them in the Application.
              Case 20-10036-CSS          Doc 171      Filed 05/08/20      Page 2 of 2




and factual bases set forth in the Application and the Jalbert Declaration establish just cause for

the relief granted herein; and it appearing to the Court that the said Application should be approved,

       IT IS HEREBY ORDERED THAT:

       1.      The Application is GRANTED as set forth herein.

       2.      The Trustee is hereby authorized to retain and employ Verdolino as his accountants

and financial advisor pursuant to sections 327 and 328 of the Bankruptcy Code, Bankruptcy Rules

2014 and 2016, and Local Rule 2014-1, nunc pro tunc to March 25, 2020.

       3.      Verdolino shall file applications and be compensated in accordance with sections

330 and 331 of the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, and such other

procedures as may be fixed by order of the Court.

       4.      The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.

       5.      This Court shall retain jurisdiction with respect to all matters arising from or related

to the implementation of this Order.

218357136v1




        Dated: May 8th, 2020                          CHRISTOPHER S. SONTCHI
        Wilmington, Delaware                          UNITED STATES BANKRUPTCY JUDGE
